DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-20) in the reply filed on 9/12/2022 is acknowledged.
Claims 21-47 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/12/2022.

Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1, line 6 states “the bottoms side” and should be amended to read “the bottom side”.
Claim 1, line 9 states “the wall is extends” and should be amended to read “the wall extends”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the means for stacking the container tray to another container tray comprise a plurality of protrusions extending from the top side in claims 19-20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 15-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lecuru (US 3810329).

Regarding claims 1-6, 15-20 Lecuru discloses a container tray comprising: a top side (top of tray element 1, Fig. 3); a bottom side (bottom of tray element 1, Fig. 4); and a plurality of funnel-shaped receptacles (2), wherein each of the plurality of funnel-shaped receptacles (2) comprises a top opening (top opening of receptacle element 2) on the top side (top of tray element 1, Fig. 3), a bottom opening (bottom opening of receptacle element 2) on the bottoms side (bottom of tray element 1, Fig. 4), and a wall (Fig. 2, walls of element 2 extending from the top side to the bottom side) extending from the top opening (top opening of receptacle element 2) to the bottom opening (bottom opening of receptacle element 2), wherein the top opening (top opening of receptacle element 2) has a size (Fig. 3, element 2 has a large opening) and the bottom opening (bottom opening of receptacle element 2) has a size (Fig. 4, element 2 has a small opening), wherein the size (Fig. 3, element 2 has a large opening) of the top opening (top opening of receptacle element 2) is greater than the size (Fig. 4, element 2 has a small opening)of the bottom opening (bottom opening of receptacle element 2) and wherein the wall (Fig. 2, walls of element 2 extending from the top side to the bottom side) is extends radially inward (Fig. 2) as the wall (Fig. 2, walls of element 2 extending from the top side to the bottom side) extends vertically from the top opening (top opening of receptacle element 2) to the bottom opening (bottom opening of receptacle element 2), wherein the plurality of funnel-shaped receptacles (2) are arranged in a plurality of rows and a plurality of columns (Fig. 1), wherein the plurality of funnel-shaped receptacles (2) comprise a centrally located funnel-shaped receptacle (3) relative to four funnel-shaped receptacles (2), wherein the four funnel-shaped receptacles (2) are spaced evenly around a circumference (Fig. 1) for the centrally located funnel-shaped receptacle (3), wherein the four funnel-shaped receptacles (2) are spaced 90 degrees around the circumference (Fig. 1) for the centrally located funnel-shaped receptacle (3), wherein the centrally located funnel-shaped (3) receptacle comprises a rim (6), and the four surrounding funnel-shaped receptacles (2) share a portion of the rim (6) of the centrally located funnel-shaped receptacle (3), further comprising a plurality of gussets (4), wherein each of the plurality of gussets (4) is coupled to two funnel-shaped receptacles (2), wherein at least one of the plurality of gussets (4) is triangularly shaped (Figs. 2-3) as the at least one of the plurality of gussets (4) extends from the top side (top of tray element 1, Fig. 3) to the bottom side (bottom of tray element 1, Fig. 4), wherein at least two of the plurality of gussets (4) cross (at the corners), further comprising a means for stacking (wherein the outer walls of the tray protrude upwardly from the tray allowing the bottom of another try to be placed on and within the protruding walls) the container tray (1) to another container tray (1), wherein the means for stacking (wherein the outer walls of the tray protrude upwardly from the tray allowing the bottom of another try to be placed on and within the protruding walls) the container tray (1) to another container tray (1) comprise a plurality of protrusions extending from the top side (Fig. 3).

Claims 1-2, 11-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Simatovic (WO 2018/098576).

Regarding claim 1-2, 11-20, Simatovic discloses a container tray (1200) comprising: a top side (top of element 1200); a bottom side (bottom of element 1200); and a plurality of funnel-shaped receptacles (1202), wherein each of the plurality of funnel-shaped receptacles (1202) comprises a top opening (opening at top of element 1202) on the top side (top of element 1200), a bottom opening (opening at bottom of element 1202) on the bottoms side (bottom of element 1200), and a wall (inner walls of element 1202 from top to bottom) extending from the top opening (opening at top of element 1202) to the bottom opening (opening at bottom of element 1202), wherein the top opening (opening at top of element 1202) has a size (top opening has a large size, Fig. 16A) and the bottom opening (opening at bottom of element 1202) has a size (bottom opening has a small size, Fig. 16C), wherein the size (top opening has a large size, Fig. 16A) of the top opening (opening at top of element 1202) is greater than the size (bottom opening has a small size, Fig. 16C) of the bottom opening (opening at bottom of element 1202) and wherein the wall (inner walls of element 1202 from top to bottom) is extends radially inward (Fig. 16C) as the wall (inner walls of element 1202 from top to bottom) extends vertically from the top opening (opening at top of element 1202) to the bottom opening (opening at bottom of element 1202), wherein the plurality of funnel-shaped receptacles (1202) comprise a centrally located funnel-shaped receptacle relative (1202) to six funnel-shaped receptacles (Fig. 16B), wherein the six funnel-shaped receptacles (1202) are spaced evenly around a circumference (Fig. 16B) for the centrally located funnel-shaped receptacle (1202), wherein the six funnel-shaped receptacles (1202) are spaced 60 degrees around the circumference (Fig. 16B) for the centrally located funnel-shaped receptacle (1202), wherein the centrally located funnel-shaped receptacle (1202) comprises a rim (Fig. 16D), and the six surrounding funnel-shaped receptacles (1202) share a portion of the rim (Fig. 16D) of the centrally located funnel-shaped receptacle (1202).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lecuru (US 3810329).

Regarding claims 7-10, Lecuru discloses the invention substantially as set forth above, but does not expressly disclose wherein the plurality of funnel-shaped receptacles comprise a centrally located funnel-shaped receptacle relative to five funnel-shaped receptacles, the five funnel-shaped receptacles are spaced evenly around a circumference for the centrally located funnel-shaped receptacle, the five funnel-shaped receptacles are spaced 72 degrees around the circumference for the centrally located funnel-shaped receptacle.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention/application to make the device with 5 funnel shaped receptacles and positioning them around a central receptacle in order to house more mushrooms in the container, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/Examiner, Art Unit 3642             

/MONICA L PERRY/Primary Examiner, Art Unit 3644